SCHWARTZ, Senior Judge.
The holding in Carrasquero v. Ethan’s Auto Express, Inc., 949 So.2d 223 (Fla. 3d DCA 2006), that Ethan’s was not the owner of the vehicle involved in the instant accident compels, as the trial court correctly held in dismissing the complaint, the concomitant conclusion that it and its driver, the actual owner, were not covered under Ethan’s liability policy with the ap-pellee insurer here. See State Farm Mut. Auto. Ins. Co. v. Hartzog, 917 So.2d 363 (Fla. 1st DCA 2005); Se. Fidelity Ins. Co. v. Rice, 515 So.2d 240 (Fla. 4th DCA 1987).
Affirmed.